SAWTELLE, Circuit Judge.
This is an appeal from a decree enjoining the appellant from prosecuting certain mining operations in the appellee’s Champion and Liberty claims, in the Robinson mining district, White Pine eounty, Nev. The court below reserved jurisdiction of the cause for the purpose of making any future order modifying the decree, and particularly to determine the merits of certain counterclaims urged by the appellant.
The case turns on the interpretation of a certain mining contract entered into by the appellant and the appellee. A complete statement of the facts and the law involved in this controversy is to be found in the able and exhaustive opinion of the court below, reported in (D. C.) 44 F.(2d) 192-205, which it is unnecessary to reproduce here. We have carefully read that opinion, the elaborate briefs on appeal, and a goodly portion of the voluminous transcript. We find ourselves in agreement with the conclusions reached by the District Judge, and accordingly the decree is affirmed, with the reservations as to future jurisdiction therein contained.
Decree affirmed.